


110 HR 2189 IH: Sgt. Jonathan Schulze Military Health

U.S. House of Representatives
2007-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2189
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2007
			Ms. DeLauro (for
			 herself, Mr. Fattah,
			 Mr. McDermott,
			 Mr. Doggett,
			 Mr. Pastor,
			 Mrs. Maloney of New York,
			 Ms. Castor,
			 Mrs. Capps,
			 Ms. Woolsey,
			 Mr. Stark,
			 Ms. McCollum of Minnesota,
			 Ms. Schakowsky,
			 Mr. McGovern,
			 Mr. Payne,
			 Mr. Courtney,
			 Ms. Carson,
			 Mr. Bishop of New York,
			 Ms. Kilpatrick,
			 Mr. Grijalva,
			 Mr. Ellison,
			 Mr. Allen,
			 Mr. Towns,
			 Ms. Sutton,
			 Mr. Kennedy,
			 Mrs. Christensen,
			 Mr. Bishop of Georgia,
			 Mr. Tierney,
			 Ms. Bordallo,
			 Mr. Scott of Virginia, and
			 Mrs. Jones of Ohio) introduced the
			 following bill; which was referred to the Committee on Armed Services, and in
			 addition to the Committee on Veterans’
			 Affairs, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To require pre- and post-deployment mental health
		  screenings for members of the Armed Forces, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Sgt. Jonathan Schulze Military Health
			 Services Improvement Act of 2007.
		2.FindingsCongress finds the following:
			(1)More than 250,000 United States
			 servicemembers are serving their country in Operation Enduring Freedom and
			 Operation Iraqi Freedom.
			(2)There currently
			 are more than 100,000 activated National Guard and reserve component forces
			 engaged in the war on terrorism.
			(3)According to the
			 Department of Veterans Affairs, nearly one in three veterans who served in
			 Operation Iraqi Freedom sought mental health care within one year after their
			 return from combat in Iraq or Afghanistan.
			(4)The Department of
			 Defense reports that more than 10 percent of all medical evacuations from Iraq
			 and Afghanistan are for mental health reasons. The Department of Veterans
			 Affairs has already seen and diagnosed more than 73,000 veterans with a mental
			 health condition at Veterans Affairs hospitals, and more than 144,000 were
			 provided mental health counseling for post-combat readjustment problems.
			(5)The stigma
			 associated with mental health treatment remains a significant obstacle to
			 seeking mental health care and the Department of Defense has not yet instituted
			 a meaningful antistigma campaign.
			(6)Untreated
			 post-traumatic stress disorder and other mental health illnesses have been
			 linked to severe social problems, including alcohol and drug abuse, domestic
			 violence, child abuse, familial disintegration, and homelessness.
			3.Pre- and
			 post-deployment screening program for members of the Armed Forces
			(a)Pre- and
			 post-deployment evaluationsNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Defense shall prescribe in
			 regulations—
				(1)a
			 requirement that members of the Armed Forces deploying to a combat theater
			 receive a mental health evaluation conducted in person by a qualified mental
			 health professional before their deployment; and
				(2)a
			 requirement that members of the Armed Forces returning from service of more
			 than 30 days in a combat theater or who were injured in a combat theater
			 receive a combat stress evaluation conducted in person by a qualified mental
			 health professional within 30 days after the date on which the member returns
			 from the combat theater.
				(b)Mental health
			 awareness program
				(1)ProgramThe
			 Secretary of Defense shall implement a program designed to—
					(A)raise awareness
			 about mental health issues that members of the Armed Forces and their families
			 may encounter during and after deployment of the member; and
					(B)reduce the stigma
			 associated with mental health care.
					(2)ImplementationThe
			 Secretary, pursuant to regulations, may enter into arrangements with an
			 accredited college, university, hospital-based, or community-based mental
			 health center to carry out the program under this subsection. The Secretary
			 shall ensure that the program is made available in foreign languages if
			 necessary to aid comprehension among persons to be helped by the
			 program.
				(3)DeadlineThe
			 Secretary shall carry out this subsection not later than 180 days after the
			 date of the enactment of this Act.
				(c)Hold-harmless
			 for mental health treatmentIn carrying out any mental health-related
			 program, the Secretary shall ensure that inquiries about mental health services
			 shall not adversely affect an individual’s career.
			4.Mental health
			 awareness for dependents
			(a)ProgramNot later than one year after the date of
			 the enactment of this Act, the Secretary of Defense shall develop a program to
			 improve awareness of the availability of mental health services for, and
			 warning signs about mental health problems in, dependents of members of the
			 Armed Forces whose sponsor served or will serve in a combat theater during the
			 previous or next 60 days.
			(b)Matters
			 coveredThe program developed under subsection (a) shall be
			 designed to—
				(1)increase awareness
			 of mental health services available to dependents of members of the Armed
			 Forces on active duty;
				(2)increase awareness
			 of mental health services available to dependents of Reservists and National
			 Guard members whose sponsors have been activated; and
				(3)increase awareness
			 of mental health issues that may arise in dependents referred to in paragraphs
			 (1) and (2) whose sponsor is deployed to a combat theater.
				(c)Toll-free
			 numberIn carrying out this section, the Secretary of Defense
			 shall establish a toll-free informational telephone number and website devoted
			 to helping members of the Armed Forces and their dependents recognize, and
			 locate treatment providers for, post-traumatic stress disorder and other forms
			 of combat stress.
			(d)CoordinationThe
			 Secretary may permit the Department of Defense to coordinate the program
			 developed under subsection (a) with an accredited college, university,
			 hospital-based, or community-based mental health center or engage mental health
			 professionals to develop programs to help implement this section.
			(e)
			 Availability in other languagesThe Secretary shall ensure that the program
			 developed under subsection (a) is made available in foreign languages if
			 necessary to aid comprehension among persons to be helped by the
			 program.
			5.Improved
			 coordination between the Department of Defense and the Department of Veterans
			 Affairs
			(a)Memorandum of
			 understandingNot later than
			 180 days after the date of the enactment of this Act, the Secretary of Defense
			 and the Secretary of Veterans Affairs shall enter into a memorandum of
			 understanding to improve the transition of mental health-related cases from the
			 Department of Defense to the Department of Veterans Affairs.
			(b)Matters
			 coveredThe memorandum of understanding under subsection (a)
			 shall specifically include requirements—
				(1)that the
			 Department of Defense report to the Department of Veterans Affairs any case or
			 suspected case of post-traumatic stress disorder, or other disorders or
			 symptoms that result from deployment to a combat theater, in a member of the
			 Armed Forces upon the member’s discharge from the Armed Forces;
				(2)that the Department of Defense report to
			 the Department of Veterans Affairs any disciplinary measures taken against a
			 member of the Armed Forces during or after service in a combat theater upon the
			 member’s discharge from the Armed Forces; and
				(3)that the Department of Defense and the
			 Department of Veterans Affairs ensure that a member of the Armed Forces who is
			 discharged for reasons relating to mental health is automatically enrolled by
			 the Secretary of Veterans Affairs in the patient enrollment system under
			 section 1705 of title 38, United States Code, and classified in the same manner
			 as a veteran with a service-connected disability rated 50 percent or greater
			 for purposes of determining such discharged member’s priority category under
			 such system.
				(c)ReportNot
			 later than one year after the date of the enactment of this Act, the Secretary
			 of Defense shall submit to Congress a report on the implementation of this
			 section.
			6.Pilot program
			 relating to combat stressNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Veterans Affairs shall implement a pilot program specifically designed to
			 treat female victims of combat stress, including post-traumatic stress
			 disorder.
		7.Clearinghouse for
			 information relating to combat stress treatment professionalsNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Defense shall create an information
			 clearinghouse to improve the availability of information about mental health
			 professionals who treat combat stress.
		8.Availability of
			 mental health services under TRICARE for certain reserve members after
			 deactivation
			(a)AvailabilityThe Secretary of Defense shall prescribe
			 regulations to provide for the availability of mental health services under the
			 TRICARE program under chapter 55 of title 10, United States Code, for an
			 eligible member of a reserve component of the Armed Forces and the family
			 members of the member, during the 48-month period following the date of
			 termination of the member’s service in the reserve component.
			(b)EligibilityFor
			 purposes of this section, a member of a reserve component is eligible
			 if—
				(1)the member was
			 called or ordered to active duty for a period of more than 30 days under a
			 provision of law referred to in section 101(a)(13)(B) of title 10, United
			 States Code; and
				(2)the member served
			 continuously on active duty for 90 or more days in a combat zone pursuant to
			 such call or order or was injured at any time in a combat zone during such
			 active duty.
				9.DefinitionIn this Act, the term qualified mental
			 health professional means—
			(1)an accredited
			 psychologist, psychiatrist, child psychiatrist, psychiatric nurse, or clinical
			 social worker; or
			(2)a
			 student seeking a post-graduate degree in one of the following mental
			 health-related fields: psychiatry, psychology, psychiatric nursing, or clinical
			 social work.
			
